UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 4, 2009 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 0-25121 41-1597886 (Commission File No.) (IRS Employer Identification No.) 9800 59th Avenue North, Minneapolis, Minnesota 55442 (Address of principal executive offices)(Zip Code) (763) 551-7000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Amendment No. 12 to Credit Agreement Effective as of September 4, 2009, Select Comfort Corporation entered into Amendment No. 12 (“Amendment No. 12”) to our existing Credit Agreement dated as of June 9, 2006, as previously amended, including most recently as of May 22, 2009 (the “Credit Agreement”).The parties to Amendment No. 12 are Select Comfort Corporation, JPMorgan Chase Bank, National Association, as Administrative Agent and as Collateral Agent, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, National Association, Bank of America, N.A., Citicorp USA, Inc., Wells Fargo Bank, National Association and Branch Banking and Trust Co., as Lenders. Pursuant to Amendment No. 12, the Lenders maintained their aggregate commitment at $80 million, and increased the minimum availability amount to $20 million, resulting in the net availability amount of $60 million. The total amount utilized as of the date of this amendment, including letters of credit, was $46 million. Also pursuant to Amendment No. 12, the Company agreed not to amend, supplement or otherwise modify that certain Securities Purchase Agreement, dated as of May 22, 2009, by and between the Company and Sterling SC Investors, LLC without the prior written consent of the Agent.The foregoing provision does not prohibit the Company from terminating such Securities Purchase Agreement in accordance with its terms. Also pursuant to Amendment No. 12, the Lenders waived compliance, through the earlier of (a) close of business on September 15, 2009 or (b) such date on which the Company’s capital expenditures for fiscal 2009 exceed $4 million (with the earliest of such dates being a “Waiver Termination Event”), with (i) the Minimum Interest Coverage Ratio covenant for the fiscal period ending on or about December 31, 2008 and other applicable fiscal periods ending on or prior to a Waiver Termination Event, (ii) the Maximum Leverage Ratio covenant for the fiscal period ended on or about March 31, 2009 and other applicable fiscal periods ending on or prior to a Waiver Termination Event, (iii) the EBITDA covenant for the fiscal period ending on or about December 31, 2008 and other applicable fiscal periods ending on or prior to a Waiver Termination
